Exhibit 10.2

 

AMENDED AND RESTATED GUARANTY

 

Dated as of May 6, 2010

 

From

 

THE GUARANTORS NAMED HEREIN

 

And

 

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

 

as Guarantors

 

in favor of

 

THE SECURED PARTIES REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN

 

--------------------------------------------------------------------------------


 

T A B L E  O F  C O N T E N T S

 

Section

 

Page

 

 

 

Section 1.   Guaranty; Limitation of Liability

 

1

 

 

 

Section 2.   Guaranty Absolute

 

2

 

 

 

Section 3.   Waivers and Acknowledgments

 

3

 

 

 

Section 4.   Subrogation

 

4

 

 

 

Section 5.   Payments Free and Clear of Taxes, Etc.

 

5

 

 

 

Section 6.   Representations and Warranties

 

5

 

 

 

Section 7.   Covenants

 

5

 

 

 

Section 8.   Amendments, Guaranty Supplements, Etc.

 

5

 

 

 

Section 9.   Notices, Etc.

 

6

 

 

 

Section 10.   No Waiver; Remedies

 

6

 

 

 

Section 11.   Right of Set-off

 

6

 

 

 

Section 12.   Indemnification

 

7

 

 

 

Section 13.   Continuing Guaranty; Assignments under the Credit Agreement

 

7

 

 

 

Section 14.   Execution in Counterparts

 

8

 

 

 

Section 15.   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

 

8

 

 

 

Exhibit A - Guaranty Supplement

 

 

 

--------------------------------------------------------------------------------


 

GUARANTY

 

AMENDED AND RESTATED GUARANTY dated as of May 6, 2010 (the “Guaranty”) made by
the Persons listed on the signature pages hereof under the caption “Guarantors”
and the Additional Guarantors (as defined in Section 8(b)) (such Persons so
listed and the Additional Guarantors being, collectively, the “Guarantors” and,
individually, each a “Guarantor”) in favor of the Secured Parties (as defined in
the Credit Agreement referred to below).

 

PRELIMINARY STATEMENTS

 

WHEREAS, UHS Holdco, Inc., a Delaware corporation (the “Parent”) entered into
that certain Guaranty dated as of May 31, 2007 (the “Existing Guaranty”)
guaranteeing the obligations of Universal Hospital Services, Inc., a Delaware
corporation (the “Borrower”) under that certain Credit Agreement dated as of
May 31, 2007 (the “Existing Credit Agreement”) among the Borrower, the Parent,
the lenders and financial institutions from time to time party thereto, and GE
Business Financial Services, Inc. (formerly known as Merrill Lynch Business
Financial Services Inc.), as administrative agent.

 

WHEREAS, the parties thereto have amended and restated the Existing Credit
Agreement pursuant to the Amended and Restated Credit Agreement dated as of
May 6, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the capitalized terms
defined therein and not otherwise defined herein being used herein as therein
defined) among the Borrower, the Parent, the Lenders party thereto, the Initial
L/C Issuer, the Initial Swing Line Lender, GE Business Financial Services Inc.,
as Administrative Agent, and GE Capital Markets, Inc. and Banc of America
Securities, LLC, as Co-Lead Arrangers and as Co-Book Runners.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and to issue Letters of Credit under the Credit Agreement,
and the Hedge Banks to enter into Secured Hedge Agreements from time to time,
each Guarantor, jointly and severally with each other Guarantor, hereby agrees
to amend and restate the Existing Guaranty as follows:

 

Section 1.  Guaranty; Limitation of Liability.  (a)  Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower, in its
capacity as a Borrower and not as a Guarantor, each Loan Party guaranteeing the
Obligations of the Borrower and each other Restricted Subsidiary that is an
obligor with respect to the Cash Management Obligations now or hereafter
existing (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable expenses (including,
without limitation, reasonable fees and reasonable out-of-pocket expenses of
counsel) incurred by the Administrative Agent or any other Secured Party in
enforcing any rights under this Guaranty or any other Loan Document in
accordance with Section 10.04 of the Credit Agreement (including reasonable
fees, expenses and disbursements of any law firm or other external counsel to
the Administrative Agent);  provided, however, that in no event shall the
Guaranteed Obligations of any Guarantor include any of its obligations as a
Borrower under the Credit Agreement.  Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Guarantor to any Secured Party under or in respect of the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Guarantor.

 

--------------------------------------------------------------------------------


 


(B)                                 EACH GUARANTOR (OTHER THAN THE BORROWER),
AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE AGENT AND EACH OTHER
SECURED PARTY, HEREBY CONFIRMS THAT IT IS THE INTENTION OF ALL SUCH PERSONS THAT
THIS GUARANTY AND THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER NOT CONSTITUTE A
FRAUDULENT TRANSFER OR CONVEYANCE FOR PURPOSES OF BANKRUPTCY LAW (AS HEREINAFTER
DEFINED), THE UNIFORM FRAUDULENT CONVEYANCE ACT, THE UNIFORM FRAUDULENT TRANSFER
ACT OR ANY SIMILAR FOREIGN, FEDERAL OR STATE LAW TO THE EXTENT APPLICABLE TO
THIS GUARANTY AND THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER.  TO EFFECTUATE
THE FOREGOING INTENTION, THE ADMINISTRATIVE AGENT, THE OTHER SECURED PARTIES AND
THE GUARANTORS HEREBY IRREVOCABLY AGREE THAT THE OBLIGATIONS OF EACH GUARANTOR
UNDER THIS GUARANTY AT ANY TIME SHALL BE LIMITED TO THE MAXIMUM AMOUNT AS WILL
RESULT IN THE OBLIGATIONS OF SUCH GUARANTOR UNDER THIS GUARANTY NOT CONSTITUTING
A FRAUDULENT TRANSFER OR CONVEYANCE.  FOR PURPOSES HEREOF, “BANKRUPTCY LAW”
MEANS ANY PROCEEDING OF THE TYPE REFERRED TO IN SECTION 8.01(F) OF THE CREDIT
AGREEMENT OR TITLE 11, U.S. CODE, OR ANY SIMILAR FOREIGN, FEDERAL OR STATE LAW
FOR THE RELIEF OF DEBTORS.


 


(C)                                  EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY AGREES THAT IN THE EVENT ANY PAYMENT SHALL BE REQUIRED TO BE MADE TO
ANY SECURED PARTY UNDER THIS GUARANTY OR ANY OTHER GUARANTY, SUCH GUARANTOR WILL
CONTRIBUTE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, SUCH AMOUNTS TO EACH OTHER
GUARANTOR AND EACH OTHER GUARANTOR SO AS TO MAXIMIZE THE AGGREGATE AMOUNT PAID
TO THE SECURED PARTIES UNDER OR IN RESPECT OF THE LOAN DOCUMENTS.


 


(D)                                 TO THE EXTENT THAT ANY GUARANTOR (OTHER THAN
THE PARENT) SHALL BE REQUIRED HEREUNDER TO PAY A PORTION OF THE GUARANTEED
OBLIGATIONS EXCEEDING THE GREATER OF (A) THE AMOUNT OF THE ECONOMIC BENEFIT
ACTUALLY RECEIVED BY SUCH GUARANTOR FROM THE LOANS AND (B) THE AMOUNT SUCH
GUARANTOR WOULD OTHERWISE HAVE PAID IF SUCH GUARANTOR HAD PAID THE AGGREGATE
AMOUNT OF THE GUARANTEED OBLIGATIONS (EXCLUDING THE AMOUNT THEREOF REPAID BY THE
BORROWER) IN THE SAME PROPORTION AS SUCH GUARANTOR’S NET WORTH AT THE DATE
ENFORCEMENT IS SOUGHT HEREUNDER BEARS TO THE AGGREGATE NET WORTH OF ALL THE
GUARANTORS (TAKEN TOGETHER WITH THE AGGREGATE NET WORTH OF ALL OTHER
“GUARANTORS” (AS SUCH TERM IS DEFINED IN THE CREDIT AGREEMENT) OBLIGATED WITH
RESPECT TO THE GUARANTEED OBLIGATIONS (THE “OTHER GUARANTORS”)) AT THE DATE OF
ENFORCEMENT IS SOUGHT HEREUNDER, THEN EACH OTHER GUARANTOR SHALL REIMBURSE SUCH
OTHER GUARANTORS FOR THE AMOUNT OF SUCH EXCESS, PRO RATA, BASED ON THE
RESPECTIVE NET WORTHS OF SUCH OTHER GUARANTORS AT THE DATE ENFORCEMENT HEREUNDER
IS SOUGHT.


 

Section 2.  Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any Law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto.  The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 


(A)                                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF
ANY LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT RELATING THERETO;


 


(B)                                 ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR
ANY OTHER OBLIGATIONS OF ANY OTHER LOAN PARTY UNDER OR IN RESPECT OF THE LOAN
DOCUMENTS, OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM
ANY LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN THE GUARANTEED

 

2

--------------------------------------------------------------------------------


 


OBLIGATIONS RESULTING FROM THE EXTENSION OF ADDITIONAL CREDIT TO ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES OR OTHERWISE;


 


(C)                                  ANY TAKING, EXCHANGE, RELEASE OR
NON-PERFECTION OF ANY COLLATERAL OR ANY OTHER COLLATERAL, OR ANY TAKING, RELEASE
OR AMENDMENT OR WAIVER OF, OR CONSENT TO DEPARTURE FROM, ANY OTHER GUARANTY, FOR
ALL OR ANY OF THE GUARANTEED OBLIGATIONS;


 


(D)                                 ANY MANNER OF APPLICATION OF COLLATERAL OR
ANY OTHER COLLATERAL, OR PROCEEDS THEREOF, TO ALL OR ANY OF THE GUARANTEED
OBLIGATIONS, OR ANY MANNER OF SALE OR OTHER DISPOSITION OF ANY COLLATERAL OR ANY
OTHER COLLATERAL FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER
OBLIGATIONS OF ANY LOAN PARTY UNDER THE LOAN DOCUMENTS OR ANY OTHER ASSETS OF
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES;


 


(E)                                  ANY CHANGE, RESTRUCTURING OR TERMINATION OF
THE CORPORATE STRUCTURE OR EXISTENCE OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES;


 


(F)                                    ANY FAILURE OF ANY SECURED PARTY TO
DISCLOSE TO ANY LOAN PARTY ANY INFORMATION RELATING TO THE BUSINESS, CONDITION
(FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF
ANY OTHER LOAN PARTY NOW OR HEREAFTER KNOWN TO SUCH SECURED PARTY (EACH
GUARANTOR WAIVING ANY DUTY ON THE PART OF THE SECURED PARTIES TO DISCLOSE SUCH
INFORMATION);


 


(G)                                 THE FAILURE OF ANY OTHER PERSON TO EXECUTE
OR DELIVER THIS GUARANTY, ANY GUARANTY SUPPLEMENT (AS HEREINAFTER DEFINED) OR
ANY OTHER GUARANTY OR AGREEMENT OR THE RELEASE OR REDUCTION OF LIABILITY OF ANY
GUARANTOR OR OTHER GUARANTOR OR SURETY WITH RESPECT TO THE GUARANTEED
OBLIGATIONS; OR


 


(H)                                 ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT
LIMITATION, ANY STATUTE OF LIMITATIONS) OR ANY EXISTENCE OF OR RELIANCE ON ANY
REPRESENTATION BY ANY SECURED PARTY THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, ANY LOAN PARTY OR ANY OTHER GUARANTOR OR SURETY
(OTHER THAN PAYMENT OF THE GUARANTEED OBLIGATIONS IN FULL).


 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

Section 3.  Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.


 


(B)                                 EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY RIGHT TO REVOKE THIS GUARANTY AND ACKNOWLEDGES THAT THIS
GUARANTY IS CONTINUING IN NATURE AND APPLIES TO ALL GUARANTEED OBLIGATIONS,
WHETHER EXISTING NOW OR IN THE FUTURE.


 


(C)                                  EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES (I) ANY DEFENSE ARISING BY REASON OF ANY CLAIM OR DEFENSE
BASED UPON AN ELECTION OF REMEDIES BY ANY SECURED PARTY THAT IN ANY MANNER
IMPAIRS, REDUCES, RELEASES OR OTHERWISE ADVERSELY AFFECTS THE SUBROGATION,
REIMBURSEMENT, EXONERATION, CONTRIBUTION OR INDEMNIFICATION RIGHTS OF SUCH
GUARANTOR OR OTHER RIGHTS OF SUCH GUARANTOR TO

 

3

--------------------------------------------------------------------------------


 


PROCEED AGAINST ANY OF THE OTHER LOAN PARTIES, ANY OTHER GUARANTOR OR ANY OTHER
PERSON OR ANY COLLATERAL AND (II) ANY DEFENSE BASED ON ANY RIGHT OF SET-OFF OR
COUNTERCLAIM AGAINST OR IN RESPECT OF THE OBLIGATIONS OF SUCH GUARANTOR
HEREUNDER.


 


(D)                                 EACH GUARANTOR ACKNOWLEDGES THAT THE
COLLATERAL AGENT MAY, WITHOUT NOTICE TO OR DEMAND UPON SUCH GUARANTOR AND
WITHOUT AFFECTING THE LIABILITY OF SUCH GUARANTOR UNDER THIS GUARANTY, FORECLOSE
UNDER ANY MORTGAGE BY NONJUDICIAL SALE, AND EACH GUARANTOR HEREBY WAIVES ANY
DEFENSE TO THE RECOVERY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES
AGAINST SUCH GUARANTOR OF ANY DEFICIENCY AFTER SUCH NONJUDICIAL SALE AND ANY
DEFENSE OR BENEFITS THAT MAY BE AFFORDED BY APPLICABLE LAW.


 


(E)                                  EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY DUTY ON THE PART OF ANY SECURED PARTY TO DISCLOSE TO SUCH
GUARANTOR ANY MATTER, FACT OR THING RELATING TO THE BUSINESS, CONDITION
(FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF
ANY OTHER LOAN PARTY OR ANY OF ITS SUBSIDIARIES NOW OR HEREAFTER KNOWN BY SUCH
SECURED PARTY.


 


(F)                                    EACH GUARANTOR ACKNOWLEDGES THAT IT WILL
RECEIVE SUBSTANTIAL DIRECT AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS
CONTEMPLATED BY THE LOAN DOCUMENTS AND THAT THE WAIVERS SET FORTH IN SECTION 2
AND THIS SECTION 3 ARE KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.


 

Section 4.  Subrogation.  Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common Law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations (other than (x) obligations with respect to
Secured Hedge Agreements, (y) Cash Management Obligations not yet due and
payable and (z) contingent indemnification obligations not yet accrued and
payable under the Loan Documents) and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit shall have
been cash collateralized or otherwise back-stopped, in each case, on terms
required by the Credit Agreement or shall have expired or been terminated and
the Commitments shall have expired or been terminated.  If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the Maturity
Date of the Revolving Credit Facility and (c) the latest date of cash
collateralization or other back-stop, in each case, on the terms required by the
Credit Agreement or the expiration or termination of all Letters of Credit, such
amounts shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations (other than (x) obligations with respect to Secured Hedge
Agreements, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable under the
Loan Documents) or other amounts payable under this Guaranty thereafter
arising.  If (i) any Guarantor shall make payment to any Secured Party of all or
any part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations
and all other amounts, if any, payable under this Guaranty shall have been paid
in full in cash, (iii) the Maturity Date of

 

4

--------------------------------------------------------------------------------


 

the Revolving Credit Facility shall have occurred and (iv) all Letters of Credit
shall have been cash collateralized or otherwise back-stopped, in each case, on
the terms required under the Credit Agreement, or shall have expired or been
terminated, the Secured Parties will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.

 

Section 5.  Payments Free and Clear of Taxes, Etc.  Any payment made by a
Guarantor pursuant to this Guaranty which results in the imposition of Taxes
which would not have been imposed had the payment been made by the Borrower
shall be made free and clear of and without deduction for any such Taxes;
provided that if a Guarantor shall be required to deduct any such Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums paid under this section) the Administrative Agent, Lender or L/C
Issuer (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Guarantor shall make such
deductions and (iii) such Guarantor shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Law. For the avoidance of doubt, this Section 5 shall be read as an obligation
of the Guarantors that is in addition to their Guarantee of the Borrower’s
obligations to indemnify for Taxes and Other Taxes pursuant to Section 3.01 of
the Credit Agreement and shall not relieve a Guarantor of its obligations to
make payments pursuant to Section 3.01 of the Credit Agreement on the relevant
Borrower’s behalf.


 

Section 6.  Representations and Warranties.  Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the Borrower with
respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:

 


(A)                                  THERE ARE NO CONDITIONS PRECEDENT TO THE
EFFECTIVENESS OF THIS GUARANTY THAT HAVE NOT BEEN SATISFIED OR WAIVED.


 


(B)                                 SUCH GUARANTOR HAS, INDEPENDENTLY AND
WITHOUT RELIANCE UPON ANY SECURED PARTY AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO THIS GUARANTY AND EACH OTHER LOAN DOCUMENT TO WHICH IT IS
OR IS TO BE A PARTY, AND SUCH GUARANTOR HAS ESTABLISHED ADEQUATE MEANS OF
OBTAINING FROM EACH OTHER LOAN PARTY ON A CONTINUING BASIS INFORMATION
PERTAINING TO, AND IS NOW AND ON A CONTINUING BASIS WILL BE FAMILIAR WITH, THE
BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE,
PROPERTIES AND PROSPECTS OF SUCH OTHER LOAN PARTY.


 

Section 7.  Covenants.  Each Guarantor (other than the Borrower) covenants and
agrees that, so long as any part of the Guaranteed Obligations shall remain
unpaid, any Letter of Credit shall be outstanding and not cash collateralized or
otherwise back-stopped in accordance with the Cash Collateralization or
back-to-back letter of credit provisions set forth in Section 2.03(g) of the
Credit Agreement or any Lender shall have any Commitment, such Guarantor will
perform and observe, and cause each of its Subsidiaries to perform and observe,
all of the terms, covenants and agreements set forth in the Loan Documents on
its or their part to be performed or observed or that the Borrower has agreed to
cause such Guarantor or such Subsidiaries to perform or observe.

 

Section 8.  Amendments, Guaranty Supplements, Etc.  (a)  No amendment or waiver
of any provision of this Guaranty and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent and the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for

 

5

--------------------------------------------------------------------------------


 

the specific purpose for which given.  Upon the sale of a Guarantor to the
extent permitted in accordance with the terms of the Loan Documents, such
Guarantor (other than the Borrower) shall be automatically released from this
Guaranty.  The Administrative Agent will, at such Guarantor’s expense, execute
and deliver to such Guarantor such documents as such Guarantor shall reasonably
request to evidence the release of such Guarantor from its Guarantee hereunder
pursuant to this Section 8; provided that such Guarantor shall have delivered to
the Administrative Agent a written request therefor and a certificate of such
Guarantor to the effect that the transaction is in compliance with the Loan
Documents.  The Administrative Agent shall be authorized to rely on any such
certificate without independent investigation.

 


(B)                                 UPON THE EXECUTION AND DELIVERY BY ANY
PERSON OF A GUARANTY SUPPLEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO
(EACH, A “GUARANTY SUPPLEMENT”), (I) SUCH PERSON SHALL BE REFERRED TO AS AN
“ADDITIONAL GUARANTOR” AND SHALL BECOME AND BE A GUARANTOR HEREUNDER, AND EACH
REFERENCE IN THIS GUARANTY TO A “GUARANTOR” SHALL ALSO MEAN AND BE A REFERENCE
TO SUCH ADDITIONAL GUARANTOR, AND EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO A
“GUARANTOR “SHALL ALSO MEAN AND BE A REFERENCE TO SUCH ADDITIONAL GUARANTOR, AND
(II) EACH REFERENCE HEREIN TO “THIS GUARANTY”, “HEREUNDER”, “HEREOF” OR WORDS OF
LIKE IMPORT REFERRING TO THIS GUARANTY, AND EACH REFERENCE IN ANY OTHER LOAN
DOCUMENT TO THE “GUARANTY”, “THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT
REFERRING TO THIS GUARANTY, SHALL MEAN AND BE A REFERENCE TO THIS GUARANTY AS
SUPPLEMENTED BY SUCH GUARANTY SUPPLEMENT.


 

Section 9.  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy, pdf or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered to it,
if to any Guarantor, addressed to it in care of the Borrower at the Borrower’s
address specified in Schedule 10.02 of the Credit Agreement, if to any Agent, at
its address specified in Schedule 10.02 of the Credit Agreement, if to or any
Lender, at its address specified in its Administrative Questionnaire, if to any
Hedge Bank, at its address specified in the Secured Hedge Agreement to which it
is a party, or, as to any party, at such other address as shall be designated by
such party in a written notice to each other party.  All such notices and other
communications shall be deemed to be given or made at such time as shall be set
forth in Section 10.02 of the Credit Agreement.  Delivery by telecopier or pdf
of an executed counterpart of a signature page to any amendment or waiver of any
provision of this Guaranty or of any Guaranty Supplement to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

 

Section 10.  No Waiver; Remedies.  No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.

 

Section 11.  Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent and, after obtaining the prior
written consent of the Administrative Agent, each other Agent and each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but excluding payroll, tax and trust accounts) at any time held and other
indebtedness at any time owing by such Agent, such Lender or such Affiliate to
or for the credit or the account of any Guarantor against any and all of the
Obligations of such Guarantor now or hereafter existing under the Loan
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Guaranty or any other Loan Document provided such Obligations
shall be due and payable.  Each Agent and each Lender agrees promptly to notify
such Guarantor after any such set-off and application; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of each Agent and each

 

6

--------------------------------------------------------------------------------


 

Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that such Agent, such Lender and their respective Affiliates may have.

 

Section 12.  Indemnification.  (a)  Without limitation on any other Obligations
of any Guarantor or remedies of the Secured Parties under this Guaranty, each
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Secured Party and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, Attorney Costs) (which
shall be limited to one (1) counsel to the Administrative Agent and the Secured
Parties (exclusive of one local counsel to the Administrative Agent and the
Secured Parties in each appropriate jurisdiction), unless (x) the interests of
the Administrative Agent and the Secured Parties are sufficiently divergent, in
which case one (1) additional counsel may be appointed and (y) if the interests
of any Secured Party or group of Secured Parties (other than all of the Secured
Parties) are distinctly or disproportionately affected, one (1) additional
counsel for such Secured Party or group of Secured Parties in connection with
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby) that may be actually incurred by or awarded
against any Indemnified Party in connection with or as a result of any failure
of any Guaranteed Obligations to be the legal, valid and binding obligations of
any Loan Party enforceable against such Loan Party in accordance with their
terms.

 


(B)                                 EACH GUARANTOR HEREBY ALSO AGREES THAT NONE
OF THE INDEMNIFIED PARTIES SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT,
IN CONTRACT, TORT OR OTHERWISE) TO ANY OF THE GUARANTORS OR ANY OF THEIR
RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS AND ADVISORS, AND EACH GUARANTOR HEREBY AGREES NOT TO ASSERT ANY CLAIM
AGAINST ANY INDEMNIFIED PARTY ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THE
FACILITIES, THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE LOANS OR THE
LETTERS OF CREDIT, THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY
THE LOAN DOCUMENTS.


 


(C)                                  EACH OF THE INDEMNIFIED PARTIES HEREBY ALSO
AGREES THAT NONE OF THE GUARANTORS SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR
INDIRECT, IN CONTRACT, TORT OR OTHERWISE) TO ANY OF THE INDEMNIFIED PARTIES OR
ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS, AND EACH OF THE INDEMNIFIED PARTIES
HEREBY AGREES NOT TO ASSERT ANY CLAIM AGAINST ANY GUARANTOR ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT
OF OR OTHERWISE RELATING TO THE FACILITIES, THE ACTUAL OR PROPOSED USE OF THE
PROCEEDS OF THE LOANS OR THE LETTERS OF CREDIT, THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.


 


(D)                                 WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OF
THE OTHER AGREEMENTS OF ANY GUARANTOR UNDER THIS GUARANTY OR ANY OF THE OTHER
LOAN DOCUMENTS, THE AGREEMENTS AND OBLIGATIONS OF EACH GUARANTOR CONTAINED IN
SECTION 1(A) (WITH RESPECT TO ENFORCEMENT EXPENSES), THE LAST SENTENCE OF
SECTION 2, SECTION 5 AND THIS SECTION 12 SHALL SURVIVE THE PAYMENT IN FULL OF
THE GUARANTEED OBLIGATIONS AND ALL OF THE OTHER AMOUNTS PAYABLE UNDER THIS
GUARANTY.


 

Section 13.  Continuing Guaranty; Assignments under the Credit Agreement.  This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations (other than with respect to the Secured Hedge Agreement and the Cash
Management Obligations that are not yet due and payable and contingent
indemnification obligations for which no claim has been asserted) and all other
amounts payable under this Guaranty, (ii) the Maturity Date of the Revolving
Credit Facility and (iii) the latest date of cash collateralization or other
back-stop, in each case, on the terms required by the Credit Agreement, or

 

7

--------------------------------------------------------------------------------


 

expiration or termination of all Letters of Credit, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Secured Parties and their successors, transferees and
assigns.  Without limiting the generality of clause (c) of the immediately
preceding sentence, any Secured Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, the Loans owing to it
and the Note or Notes held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Secured Party herein or otherwise, in each case as and to the extent
provided in Section 10.07 of the Credit Agreement.  Except as expressly provided
in the Credit Agreement, no Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Secured Parties.

 

Section 14.  Execution in Counterparts.  This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Guaranty by telecopier or pdf shall be
effective as delivery of an original executed counterpart of this Guaranty.

 

Section 15.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a)  This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.

 


(B)                                 EACH GUARANTOR AND EACH OF THE SECURED
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS OR
IS TO BE A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
GUARANTOR AND EACH OF THE SECURED PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY
LAW, IN SUCH FEDERAL COURT.  EACH GUARANTOR AND EACH OF THE SECURED PARTIES AND
EACH OF THE SECURED PARTIES AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION.


 


(C)                                  EACH GUARANTOR AND EACH OF THE SECURED
PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS OR
IS TO BE A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH GUARANTOR AND
EACH OF THE SECURED PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)                                 EACH GUARANTOR AND EACH OF THE SECURED
PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR THE
ACTIONS OF ANY SECURED PARTY OR GUARANTOR IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.


 

[Remainder of Page Left Intentionally Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

 

UHS HOLDCO, INC., as Guarantor

 

 

 

 

 

By:

/s/ Rex T. Clevenger

 

 

Name: Rex T. Clevenger

 

 

Title: CFO & Executive Vice President

 

--------------------------------------------------------------------------------


 

 

[OTHER GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit A
To The
Amended and Restated Guaranty

 

FORM OF GUARANTY SUPPLEMENT

 

, 201  

 

GE Business Financial Services Inc., as Administrative Agent

500 West Monroe Street

Chicago, IL 60661

Phone: (312) 441-6908

Fax: (866) 388-3572

 

Amended and Restated Credit Agreement dated as of May 6, 2010 among UNIVERSAL
HOSPITAL SERVICES, INC., a Delaware corporation (the “Borrower”), UHS HOLDCO,
INC., a Delaware corporation (the “Parent”) the Lenders, the Initial L/C Issuer,
the Initial Swing Line Lender, GE BUSINESS FINANCIAL SERVICES INC., as
Administrative Agent, and GE CAPITAL MARKETS, INC. and BANC OF AMERICA
SECURITIES, LLC, as Co-Lead Arrangers and Co-Book Runners.

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Amended and Restated Credit Agreement
and to the Guaranty referred to therein (such Guaranty, as in effect on the date
hereof and as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, together with this Guaranty Supplement,
being the “Amended and Restated Guaranty”).  The capitalized terms defined in
the Amended and Restated Guaranty or in the Amended and Restated Credit
Agreement and not otherwise defined herein are used herein as therein defined.

 

Section 1.  Guaranty; Limitation of Liability.  (a)  The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower, each Loan
Party guaranteeing the Obligations of the Borrower and each other Restricted
Subsidiary which is an obligor with respect to the Cash Management Obligations
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable fees and reasonable
out-of-pocket expenses of counsel) incurred by the Administrative Agent or any
other Secured Party in enforcing any rights under this Guaranty Supplement, the
Amended and Restated Guaranty or any other Loan Document in accordance with
Section 10.04 of the Amended and Restated Credit Agreement (including reasonable
fees, expenses and disbursements of any law firm or other external counsel to
the Administrative Agent); provided, however, that in no event shall the
Guaranteed Obligations of any Guarantor include any of its obligations as a
Borrower under the Amended and Restated Credit Agreement.  Without limiting the
generality of the foregoing, the

 

--------------------------------------------------------------------------------


 

undersigned’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 

(b)                                 The undersigned, and by its acceptance of
this Guaranty Supplement, the Administrative Agent and each other Secured Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Amended and Restated Guaranty and the Obligations of the
undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty Supplement, the Amended and
Restated Guaranty and the Obligations of the undersigned hereunder and
thereunder.  To effectuate the foregoing intention, the Administrative Agent,
the other Secured Parties and the undersigned hereby irrevocably agree that the
Obligations of the undersigned under this Guaranty Supplement and the Amended
and Restated Guaranty at any time shall be limited to the maximum amount as will
result in the Obligations of the undersigned under this Guaranty Supplement and
the Amended and Restated Guaranty not constituting a fraudulent transfer or
conveyance.

 

(c)                                  The undersigned hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Secured Party under this Guaranty Supplement, the Amended and Restated
Guaranty; or any other guaranty, the undersigned will contribute, to the maximum
extent permitted by applicable law, such amounts to each other Guarantor and
each other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.

 

(d)                                 To the extent that any Guarantor (other than
the Parent) shall be required hereunder to pay a portion of the Guaranteed
Obligations exceeding the greater of (a) the amount of the economic benefit
actually received by such Guarantor from the Loans and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth at the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors (taken together with the aggregate net worth of all other
“Guarantors” (as such term is defined in the Amended and Restated Credit
Agreement) obligated with respect to the Guaranteed Obligations (the “Other
Guarantors”)) at the date of enforcement is sought hereunder, then each Other
Guarantor shall reimburse such other Guarantors for the amount of such excess,
pro rata, based on the respective net worths of such Other Guarantors at the
date enforcement hereunder is sought.

 

Section 2.  Obligations Under the Guaranty.  The undersigned hereby agrees, as
of the date first above written, to be bound as a Guarantor by all of the terms
and conditions of the Amended and Restated Guaranty to the same extent as each
of the other Guarantors thereunder.  The undersigned further agrees, as of the
date first above written, that each reference in the Amended and Restated
Guaranty to an “Additional Guarantor” or a “Guarantor” shall also mean and be a
reference to the undersigned, and each reference in any other Loan Document to a
“Domestic Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

 

Section 3.  Representations and Warranties.  The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Amended and Restated
Guaranty to the same extent as each other Guarantor.

 

Section 4.  Delivery by Telecopier.  Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.

 

2

--------------------------------------------------------------------------------


 

Section 5.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a)  This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

(b)                                 The undersigned hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or any federal court of the United
States of America sitting in New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Guaranty
Supplement, the Amended and Restated Guaranty or any of the other Loan Documents
to which it is or is to be a party, or for recognition or enforcement of any
judgment, and the undersigned hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court.  The undersigned agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Guaranty Supplement or the Amended and Restated Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty Supplement, the Amended
and Restated Guaranty or any of the other Loan Documents to which it is or is to
be a party in the courts of any other jurisdiction.

 

(c)                                  The undersigned irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guaranty
Supplement, the Amended and Restated Guaranty or any of the other Loan Documents
to which it is or is to be a party in any New York State or federal court.  The
undersigned hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.

 

(d)                                 THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE
LOAN DOCUMENTS, THE LOANS OR THE ACTIONS OF ANY SECURED PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By

 

 

 

Title:

 

3

--------------------------------------------------------------------------------